Citation Nr: 1541347	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1975.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  During the course of the appeal, the claims file was returned to Oakland, California, which now has jurisdiction over the claim on appeal.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2008 rating decision indicates that the Veteran underwent a VA audio examination in August 2007 at the Fresno, California VA Medical Center (VAMC). The examination report is not the VBMS file, or in the "Virtual VA" file. Because this appeal in part stems from consideration of the examination, remand is required for the AOJ to obtain the report, and to afford the Veteran VA audiological examination. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the electronic claims file the August 2007 VA audiological examination report for the Veteran's increased rating claim for hearing loss.  All records/responses received should be associated with the electronic claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2. Arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected bilateral hearing loss.  In conjunction with the examination, the electronic claims file, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Conduct any other appropriate development deemed necessary.  Then, readjudicate the claim for an initial compensable evaluation for bilateral hearing loss.  If the claim is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and give him an appropriate period of time to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




